DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 519-522, 524-526, 529, 543, 545-551, and 558-562 are currently pending. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 519-522, 524-526, 543, 545-550, and 558-560 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber US Publication 2008/0103570 (hereinafter Gerber) in view of Tockman et al. US Publication 2016/0121102 (hereinafter Tockman) in view of Chavan et al. US Patent 7,616,990 (hereinafter Chavan) in view of Medtronic. "Surgical Lead Implantation Guide Neurostimulation Therapy for Chronic Pain" 2010 (hereinafter Medtronic) and in further view of Vamos et al. US Publication 2013/0150925 (hereinafter Vamos).
Regarding claim 519, Gerber teaches an implantable stimulation device with a lead (element 14) that is implanted in the epidural space of a user specifically tissue of the spinal cord and/or proximate the spinal cord for recording signals or delivering stimulation with the one or more functional elements ([0003], [0024]-[0025], [0030], [0035], [0049] via lead 14 with functional elements 50A-D), where the implantable device includes a housing (element 12, Figure 1A) and circuitry (Figure 2, elements 40, 42, 44, 46-47), an internal antenna (element 46 which is a telemetry module that mentions in [027] that radiofrequency is used which requires an antenna), where the 
Tockman discloses a method of measuring electrical activity of target tissue or stimulating the target tissue of a patient with an implantable device ([0055] and Figures 6-7, which mentions the device can be a cardiac pacemaker), the method comprising: providing an implantable device comprising a housing and a lead fixedly coupled to the housing (Figures 6-7, elements 212 and 214), the lead comprising a lumen and one or more functional elements (lumen 246 and electrodes as described in [0060] that would be considered the functional elements), wherein the implantable device further comprises an energy storage assembly (a battery is mentioned in [0057]); inserting the lead of the implantable device in the target tissue, the lead being stiffened by a stylet as the lead is inserted in the target tissue (stylet 252 via 254, see also [0070]-[‘0073]), the stylet having sufficient stiffness to allow the lead to be advanced through tissue (Figures 6-7, and [0070]-[0073] which details implanting the medical device), wherein inserting the lead in the target tissue comprises advancing the lead through tissue ([0070]-[0073]), and wherein advancing the lead advances the housing into the body of the 
Though Gerber teaches wirelessly transmitting power to and from an external device it does not mention data being transmitted to the same external device (sends it to another device). Chavan teaches an implantable stimulating device that is for receiving both power and data from the external device via an antenna enclosed within the housing (internal antenna 102 and external device with the associated antenna 110, Figure 1, and column 6 lines 33-67). It would have been obvious to the skilled artisan before the effective filing date to reduce the number of parts by reducing two antenna/coils to one as taught by Chavan with the wireless module of Gerber in order to transfer both data and power via the same antenna ultimately reducing the size of the 
Gerber teaches the placement of the device to be within subcutaneous pockets located within the lower back, lower abdomen, chest cavity, or buttocks but does not technically mention it being “proximate” to the skin (though it should be noted “proximate” is a relative term and the addition of Medtronic is included to show what the Applicant intended not solely what was claimed in order to advance prosecution). Though Chavan teaches performing this function of sending and receiving both data as well as power to and from a single external device, the depth is not mentioned specifically. Medtronic (physician manual for a stimulating implantable) explicitly teaches that the device must be placed in a subcutaneous pocket close to the skin in either 4cm deep or less if a device is not transmitting data/power, or at no more than 1cm deep if any of those signals are in fact being transmitted as they are in Gerber and Chavan (see pages 76-77). It would have been obvious to the skilled artisan before the effective filing date to implant the device at the claimed depth as taught by Medtronic with the device of Gerber in order to allow for the signal to pass the external device effectively (as per the physician guidance on page 77).
Though all of the references above teach an external device with a receiving antenna, they do not specifically mention it is proximate the skin (again, “proximate” is a broad, relative term). Vamos teaches a remote controller for an implantable medical device that includes an external device paired with an internal antenna of an implantable neural stimulator that further includes an antenna that is positioned proximate the skin of a patient with an attachment assembly (internal antenna 220 of 
Regarding claim 520, Geber discloses that the electrical energy delivered to the tissue interface location comprises one or more stimulation signals, and the circuitry is configured to generate the one or more stimulation signals ([0024] which mentions stimulation signals sent via the circuitry within the housing via element 40). 
Regarding claim 521, Gerber discloses that the one or more functional elements comprise one or more electrodes (elements 50a-d).
Regarding claim 522, Gerber discloses that the one or more functional elements are positioned at or near a distal end of the lead (Figure 2 electrodes 50a-d).
Regarding claim 524, Gerber discloses that the lead of the implantable device is inserted through a tunnel made in the target tissue (as the device is a 3D object it would have had to have been in a tunnel of a targeted tissue, Figures 1a-b).
Regarding claim 525, Gerber is silent on the lumen. Tockman discloses that the lumen of the lead comprises a blind lumen (Figures 6-7, specifically at 254 which shows an end of the lumen). It would have been obvious to the skilled artisan before the 
Regarding claim 526, Gerber discloses that the circuitry in the housing is configured to transmit measurement signals to an external device (Figures 1a-b and [0024]-[0025][0027] and [0035] which mentions utilizing a wireless protocol for sending/receiving signals/data).
Regarding claim 543, Gerber discloses the lead having a proximal end fixedly coupled to the housing (Figures 1a-b) but is silent on the lateral port. Tockman discloses that the lead has a proximal end fixedly coupled to the housing and the lateral port is distal of the proximal end of the lead (Figures 6-7 which shows housing 112 attached to lead 112 with a lateral port at 150 and 250). It would have been obvious to the skilled artisan before the effective filing date to utilize the stylet and lead lumen as taught by Tockman with the device of Gerber as predictable results would have ensued (implantation of the lead into the tissue).
Regarding claim 545, Gerber discloses removing the introducer (element 144, as per Figure 8, where a stylet is included with the introducer), with the device being proximate the spinal cord (as mentioned above), but again is silent on the stylet being within the implantable device. Tockman discloses that the stylet is fully removed from the implantable device after the lead has been inserted in the target tissue ([0070] once implanted there is no reason for the stylet to remain within a user). It would have been obvious to the skilled artisan before the effective filing date to utilize the stylet and lead 
Regarding claims 546 and 548, Geber discloses that the one or more electrodes comprises four electrodes (electrodes 50A-D, Figure 2 also shown with tines). 
Regarding claim 547, Gerber discloses the use of bipolar stimulation proximate the spinal cord via a plurality of electrodes (electrodes 50, see also [0040], where the location was mentioned above in rejected claim 519).
Regarding claim 549, Gerber teaches the external device, data transfer, and power transfer above, but is silent on the data transfer being from the same antenna as power. Chavan teaches receiving both power and data from the at least one external device with an antenna enclosed within the housing (elements 102 and 110, Figure 1, and column 6 lines 33-67), wherein the electrical energy delivered to the tissue interface location is based on both the power and data received (the wording is broad in nature; “based” on is simply being read that without power the device, it would be unable to function at all and so if power is being supplied to the device then electrical energy being applied goes from zero to some positive quantity). It would have been obvious to the skilled artisan before the effective filing date to reduce the number of parts by reducing two antenna/coils to one as taught by Chavan with the device of Gerber in order to transfer both data and power via the same antenna ultimately reducing the size of the device as a whole as well as reduce the number of external devices required to allow the implanted device to function.

Regarding claim 558-559, Gerber is silent on the depth of insertion, though they are placed in the correct general anatomical locations (as mentioned above at [0024]). Medtronic explicitly teaches the claimed ranges for implantation depth beneath the skin between 0.5 cm and 7.0 cm as well as 1.0 and 3.0 cm (page 77, which mentions a depth of no more than 1.0 cm). It would have been obvious to the skilled artisan before the effective filing date to implant the device at the claimed depth as taught by Medtronic with the device of Gerber in order to allow for the signal to pass the external device effectively (as per the physician guidance on page 77). 
Regarding claim 560, Gerber is silent on the attachment assembly. Vamos teaches that the attachment assembly comprises a component selected from the group consisting of: a belt, a belt with a pocket, an adhesive, a strap, a strap with a pocket, a shoulder strap, a shoulder band, a shirt, a shirt with a pocket, clothing, clothing with a pocket, an epidural electronic packaging, a clip, a bracelet, a wrist band, a wrist watch, .
Claim 529 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Tockman, Chavan, Medtronic, and Vamos, as applied to claim 519, and in further view of Leiter et al. US Patent 8,433,415 (hereafter Leiter). 
Regarding claim 529, Gerber discloses stimulating near the spinal cord (as mentioned above), but is silent on the waveform used during stimulation. Leiter teaches a stimulation device that includes delivering electrical energy to tissue via a stimulation signal comprising at least one of a pseudo random binary sequence non-return-to-zero waveform or a pseudo random binary sequence return-to-zero waveform (column 5 lines 17-31). It would have been obvious to the skilled artisan at the time of filing to utilize the stimulation waveforms as taught by Leiter with the device of Gerber in order to aid in the treatment of movement disorders such as Parkinson’s disease. 
Claim 551 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Tockman, Chavan, Medtronic, and Vamos, as applied to claim 519, and in further view of Mann et al. US Publication 2006/0149330 (hereinafter Mann).
Regarding claim 551, Gerber is silent on the device including a capacitor. Mann teaches an implantable medical device that includes an energy storage assembly that is a capacitor ([0095]). It would have been obvious to the skilled artisan before the .
Claim 561 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Tockman, Chavan, Medtronic, and Vamos, as applied to claim 519, and in further view of Villaseca et al. US Patent 6,169,925 (hereinafter Villaseca). 
Regarding claim 561, Gerber discloses multiple external devices which inherently have their own external antennas which could be considered an “array” (Figures 1a-b), Gerber doesn’t teach an array all on one external device. Villaseca teaches telemetry device coupled to an implantable device that includes that the at least one external antenna comprises an array of external antennas (elements 23-26, see also abstract). It would have been obvious to the skilled artisan before the effective filing date to utilize the array of antennas as taught by Villaseca with the device of Gerber in order to ensure the wireless signal from the internal antenna is received (see Villaseca, abstract).
Claim 562 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Tockman, Chavan, Medtronic, and Vamos, as applied to claim 519, and in further view of Feldman et al. US Publication 2015/0100109 (hereinafter Feldman).
Regarding claim 562, though each of the references in the above combination would have all but required a circuit board in order to house the disclosed electronic components, none explicitly describe one. Feldman teaches an implantable device that includes an external device with an external antenna positioned on a flexible circuit .
Claims 519-522, 524-526, 543, 545-550, and 558-560 are rejected under 35 U.S.C. 103 as being unpatentable over Tockman et al. US Publication 2016/0121102 (hereinafter Tockman) in view of Gerber US Publication 2008/0103570 (hereinafter Gerber) in view of Chavan et al. US Patent 7,616,990 (hereinafter Chavan) in view of Medtronic. "Surgical Lead Implantation Guide Neurostimulation Therapy for Chronic Pain" 2010 (hereinafter Medtronic) and in further view of Vamos et al. US Publication 2013/0150925 (hereinafter Vamos).
Regarding claim 519, Tockman discloses a method of measuring electrical activity of target tissue or stimulating the target tissue of a patient with an implantable device ([0055] and Figures 6-7, which mentions the device can be a cardiac pacemaker), the method comprising: providing an implantable device comprising a housing and a lead fixedly coupled to the housing (Figures 6-7, elements 212 and 214), the lead comprising a lumen and one or more functional elements (lumen 246 and electrodes as described in [0060] that would be considered the functional elements), wherein the implantable device further comprises an energy storage assembly (a battery is mentioned in [0057]); inserting the lead of the implantable device in the target tissue, the lead being stiffened by a stylet as the lead is inserted in the target tissue (stylet 252 via 254, see also [0070]-[‘0073]), the stylet having sufficient stiffness to allow the lead to be advanced through tissue (Figures 6-7, and [0070]-[0073] which details 
Gerber teaches an implantable stimulation device with a lead that is implanted in the epidural space of a user specifically tissue of the spinal cord and/or proximate the spinal cord for recording signals or delivering stimulation with the one or more functional elements ([0003][0030][0049] via lead 14 with functional elements 50A-D). It would have been obvious to the skilled artisan before the effective filing date to utilize the placement and purpose of the device as taught by Gerber with the implantable device of Tockman as the locations are well-known and these types of stimulation devices are known to be placed in either interchangeably as desired (see Gerber [0101] which mentions that these stimulation devices can be utilized in a variety of locations/organs including neural 
Tockman is silent on external (of the body) transmission to an external device. Though Gerber teaches wirelessly transmitting power to and from an external device it does not mention data being transmitted to the same external device (sends it to another device). Chavan teaches an implantable stimulating device that is for receiving both power and data from the external device via an antenna enclosed within the housing (internal antenna 102 and external device with the associated antenna 110, Figure 1, and column 6 lines 33-67). It would have been obvious to the skilled artisan before the effective filing date to reduce the number of parts by reducing two antenna/coils to one as taught by Chavan with the combination of Tockman and Gerber in order to transfer both data and power via the same antenna ultimately reducing the size of the implantable device as a whole as well as to reduce the number of external devices required to allow the implanted device to function.
Though Chavan teaches performing this function of sending and receiving both data as well as power to and from a single external device, the depth is not mentioned specifically. And though Tockman can be seen with their implanted device depth being very close to the skin (Figure 1), the figures are not technically drawn to scale. Medtronic (physician manual for a stimulating implantable) explicitly teaches that the device must be placed in a subcutaneous pocket close to the skin in either 4cm deep or less if a device is not transmitting data/power, or at no more than 1cm deep if any of those signals are in fact being transmitted as they are in Gerber and Chavan (see pages 76-77). It would have been obvious to the skilled artisan before the effective filing 
Though all of the references above teach an external device with a receiving antenna, they do not specifically mention it is proximate the skin. Vamos teaches a remote controller for an implantable medical device that includes an external device paired with an internal antenna of an implantable neural stimulator that further includes an antenna that is positioned proximate the skin of a patient with an attachment assembly (internal antenna 220 of implantable medical device 100 paired with external antenna 240 on external device 110, see also [0021] which mentions the external device includes an attachment element of a wrist worn band or strap which is proximate the skin at the wrist). It would have been obvious to the skilled artisan before the effective filing date to utilize the external device as taught by Vamos with the combination of Tockman, Gerber, Chavan and Medtronic as the types of external devices are art recognized equivalents and would have accomplished the same tasks as claimed.
Regarding claim 520, Tockman discloses that the electrical energy delivered to the tissue interface location comprises one or more stimulation signals, and the circuitry is configured to generate the one or more stimulation signals ([0057]-[0058] which mentions stimulation signals sent via the circuitry within the housing).
Regarding claim 521, Tockman discloses that the one or more functional elements comprise one or more electrodes ([0060]).

Regarding claim 524, Tockman discloses that the lead of the implantable device is inserted through a tunnel made in the target tissue (as the device is a 3D object it would have had to have been in a tunnel of a targeted tissue, see whole document).
Regarding claim 525, Tockman discloses that the lumen of the lead comprises a blind lumen (Figures 6-7, specifically at 254 which shows an end of the lumen).
Regarding claim 526, Tockman discloses that the circuitry in the housing is configured to transmit measurement signals ([0058] which describes wireless protocol for sending/receiving signals/data), but does not disclose the external device. Chavan as mentioned above teaches such an external device that transmits both power and data to and from an external device (element 110). It would have been obvious to have a single external device performing the tasks of two devices as taught by Chavan with the system of Tockman and Gerber in order to reduce the number of required external devices as well as reduce the number of circuits required in the implanted portion of the system.
Regarding claim 543, Tockman discloses that the lead has a proximal end fixedly coupled to the housing and the lateral port is distal of the proximal end of the lead (Figures 6-7 which shows housing 112 attached to lead 112 with a lateral port at 150 and 250).
Regarding claim 545, Tockman discloses that the stylet is fully removed from the implantable device after the lead has been inserted in the target tissue ([0070] once 
Regarding claims 546 and 548, Tockman mentions that more than one electrode can be utilized but does not detail specifically four ([0060]). Geber teaches that the one or more electrodes comprises four electrodes (electrodes 50A-D, Figure 2 also shown with tines). It would have been obvious to the skilled artisan before the effective filing date to utilize four electrodes as taught by Gerber with the device of Tockman as predictable results would have ensued (allow for a greater area of stimulation, more electrodes equals more sensing or stimulation). The location is rendered obvious above via Gerber as the two type of stimulating are art recognized equivalents (see contents of rejected claim 519 above).
Regarding claim 547, Tockman discloses delivering electrical energy to the tissue interface location at the tissue of the spinal cord and/or proximate the spinal cord (rendered obvious above via Gerber), wherein the delivered electrical energy is bipolar electrical stimulation from the plurality of electrodes ([0060] of Tockman details the use of bipolar energy of the electrodes). Gerber additionally teaches the use of bipolar stimulation ([0040]). The location is rendered obvious above via Gerber as the two type of stimulating are art recognized equivalents (see contents of rejected claim 519 above).
Regarding claim 549, Tockman is silent on the power and data transmission. Gerber teaches the external device and power transfer above, but is silent on the data transfer being from the same antenna though antenna 46 accomplishes the same task.
Chavan teaches receiving both power and data from the at least one external device with an antenna enclosed within the housing (elements 102 and 110, Figure 1, and 
Regarding claim 550, Tockman is silent on the inductive signal transmission.  Gerber teaches an external system that comprises at least one external device that transmits power to the implantable device inductively (elements 26-27 and 47, [0038] which mentions that element 47 is an inductive power interface for wireless power transfer). It would have been obvious to the skilled artisan at the time of filing to utilize the power transmittal as taught by Gerber with the device of Tockman in order to allow for longer implantation without having to remove the device for a battery recharge (while implanted, reducing additional damage or trauma to the patient).
Gerber includes the correct type of transmitter however does not mention that data is also transferred from this transmitter. Chavan teaches an implantable medical device that includes a transmitter/antenna that transfers both data (information) as well as power to the circuit (element 110, Figure 1, and column 6 lines 33-67). It would have been obvious to have a single external device performing the tasks of two devices as 
Regarding claim 558-559, Tockman discloses an implantable device that appears based on Figure 1 to fall within the claimed range, however the figures are technically not drawn to scale. Medtronic explicitly teaches the claimed ranges for implantation depth beneath the skin between 0.5 cm and 7.0 cm as well as 1.0 and 3.0 cm (page 77, which mentions a depth of no more than 1.0 cm). It would have been obvious to the skilled artisan before the effective filing date to implant the device at the claimed depth as taught by Medtronic with the combination of Tockman and Gerber in order to allow for the signal to pass the external device effectively (as per the physician guidance on page 77). 
Regarding claim 560, Tockman is silent on the attachment assembly. Vamos teaches that the attachment assembly comprises a component selected from the group consisting of: a belt, a belt with a pocket, an adhesive, a strap, a strap with a pocket, a shoulder strap, a shoulder band, a shirt, a shirt with a pocket, clothing, clothing with a pocket, an epidural electronic packaging, a clip, a bracelet, a wrist band, a wrist watch, a necklace, and combinations thereof ([0021] which mentions a wrist-worn device such as a watch). It would have been obvious to the skilled artisan before the effective filing date to utilize the external device as taught by Vamos with the combination of Tockman, Gerber, Chavan and Medtronic as the types of external devices are art recognized equivalents and would have accomplished the same tasks as claimed.
Claim 529 is rejected under 35 U.S.C. 103 as being unpatentable over Tockman in view of Gerber, Chavan, Medtronic, and Vamos, as applied to claim 519, and in further view of Leiter et al. US Patent 8,433,415 (hereafter Leiter). 
Regarding claim 529, Tockman is silent on the waveform used during stimulation. Leiter teaches a stimulation device that includes delivering electrical energy to tissue via a stimulation signal comprising at least one of a pseudo random binary sequence non-return-to-zero waveform or a pseudo random binary sequence return-to-zero waveform (column 5 lines 17-31). It would have been obvious to the skilled artisan at the time of filing to utilize the stimulation waveforms as taught by Leiter with the device of Tockman and Gerber in order to aid in the treatment of movement disorders such as Parkinson’s disease. The location of the device is rendered obvious above via Gerber, see contents of rejected claim 519 above.
Claim 551 is rejected under 35 U.S.C. 103 as being unpatentable over Tockman in view of Gerber, Chavan, Medtronic, and Vamos, as applied to claim 519, and in further view of Mann et al. US Publication 2006/0149330 (hereinafter Mann).
Regarding claim 551, Tockman is silent on the device including a capacitor. Mann teaches an implantable medical device that includes an energy storage assembly that is a capacitor ([0095]). It would have been obvious to the skilled artisan before the effective filing date to utilize the capacitor as taught by Mann in lieu of the battery of Tockman as the two are art recognized equivalents and would have produced predictable results (powering of the circuits/electronics of the implantable device).
Claim 561 is rejected under 35 U.S.C. 103 as being unpatentable over Tockman in view of Gerber, Chavan, Medtronic, and Vamos, as applied to claim 519, and in further view of Villaseca et al. US Patent 6,169,925 (hereinafter Villaseca). 
Regarding claim 561, Tockman is silent on the external antenna being an array of external antennas. Villaseca teaches telemetry device coupled to an implantable device that includes that the at least one external antenna comprises an array of external antennas (elements 23-26, see also abstract). It would have been obvious to the skilled artisan before the effective filing date to utilize the array of antennas as taught by Villaseca with the device of Tockman in order to ensure the wireless signal from the internal antenna is received (see Villaseca, abstract).
Claim 562 is rejected under 35 U.S.C. 103 as being unpatentable over Tockman in view of Gerber, Chavan, Medtronic, and Vamos, as applied to claim 519, and in further view of Feldman et al. US Publication 2015/0100109 (hereinafter Feldman).
Regarding claim 562, though every reference in the above combination would have all but required a circuit board in order to house the disclosed electronic components, it was not explicitly described. Feldman teaches an implantable device that includes an external device with an external antenna positioned on a flexible circuit board ([0067]). It would have been obvious to the skilled artisan before the effective filing date to utilize the circuit board as taught by Feldman with the device of Tockman as predictable results would have ensued (housing of the electronic components on the device).
Response to Arguments
The Applicant’s arguments with respect to claims 519-522, 524-526, 529, 543, 545-551, and 558-562 are found to be unpersuasive. 
The arguments (page 4) regarding Tockman teaching away from power transfer and data is unpersuasive. Tockman teaches a pacemaker which though not disclosed would have required some way to charge the battery in the device otherwise the person would have to undergo surgery unnecessarily every single time the battery needed to be charged. This of course is a standard feature found in most if not all implantable medical devices (after the effective filing date) as evidenced by the prior art above. Tockman additionally specifically mentions that the battery can be rechargeable ([0057]) as is desirable for the whole device to be subcutaneously which is considered to be the deepest layer (of the skin). And with the teaching of Medtronic, who specifically mentions why placement at that depth is ideal, specifically regarding being able to recharge an implantable stimulator. The Applicant may have confused powering Tockman with an external energy source with what Tockman and the other references actually have, which is an internal rechargeable battery within the implantable device that is recharged by an external power source. In either case, the Applicant has provided no evidence to support the assertion. 
The argument pertaining to utilizing the device of Tockman alternately as a spinal stimulator is ultimately also unpersuasive as Gerber teaches that these devices are interchangeable being able to stimulate neural or cardiac tissue as desired ([0101]). The devices (cardiac pacers and neural stimulators) are also located within the same field of search in both USPC as well as CPC, further reinforcing the Examiner’s assertion that 
In response to applicant's arguments against the references individually (page 5), one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794